Mahoney, P. J., and Mercure, J.,
dissent and vote to affirm in a memorandum by Mercure, J. Mercure, J. (dissenting). We respectfully dissent. The majority holds today that notice to a lessee under a right of first refusal option effects a unilateral extinguishment of the lessee’s rights under a fixed price option. In our view, in so holding, the majority is rewriting the lease in a manner wholly inconsistent with its plain terms and the apparent intent of the parties. We see no irreconcilable conflict between the right of first refusal option and the fixed price option and, accordingly, no reason for us to insert a new lease provision by determining that notice to the lessee under the former extinguishes the latter.
The clear language of the fixed price option permits the lessee to purchase the property for $55,000 at any time during the lease term. To be sure, this would have the effect of placing a ceiling on potential sale prices, but that is true of all fixed price options. Considering that the lease is for two years only, this provision is by no means onerous. Moreover, anticipating the possibility that the lessor might desire to sell the demised premises for an even lower price during the lease term, the lessee bargained for and obtained the right of first refusal option as well. That plaintiffs, on notice of the fixed price option, would offer to purchase the property for a price $20,000 in excess thereof may evidence poor judgment, but it cannot defeat the valuable and bargained-for fixed price option.
It has long been settled that a contract should be construed in such a way that all of its parts may stand together if they are capable of such a construction (see, Dady v O’Rourke, 172 NY 447, 452). Because we believe that the lease can and *1005should be interpreted in such a way as to give full meaning to both options (see, Amoco Oil Co. v Snyder, 505 Pa 214, 478 A2d 795; Texaco, Inc. v Creel, 310 NC 695, 314 SE2d 506), we would affirm Supreme Court’s order and judgment.